        Case 3:18-cv-07548-EDL Document 26 Filed 02/14/19 Page 1 of 4



 1   ANNETTE L. HURST (SBN 148738)
     ahurst@orrick.com
 2   DANIEL D. JUSTICE (SBN 291907)
     djustice@orrick.com
 3   ORRICK, HERRINGTON & SUTCLIFFE LLP
     The Orrick Building
 4   405 Howard Street
     San Francisco, CA 94105-2669
 5   Telephone:    +1 415 773 5700
     Facsimile:    +1 415 773 5759
 6

 7   MARGARET WHEELER-FROTHINGHAM (Pro Hac Vice)
     mwheeler-frothingham@orrick.com
 8   ORRICK, HERRINGTON & SUTCLIFFE LLP
     51 West 52nd Street
 9   New York, NY 10019-6142
     Telephone: +212 506 5000
10   Facsimile: +212 506 5151
11
     Attorneys for Plaintiff Williams-Sonoma, Inc.
12
     [additional counsel on signature page]
13

14
                                    UNITED STATES DISTRICT COURT
15
                               NORTHERN DISTRICT OF CALIFORNIA
16

17

18   WILLIAMS-SONOMA, INC.,                          Case No.: 18-cv-07548-EDL

19                     Plaintiff,                    STIPULATION AND [PROPOSED]
                                                     ORDER REGARDING MOTION TO
20          v.                                       DISMISS BRIEFING SCHEDULE

21   AMAZON.COM, INC.,

22                     Defendant.

23

24

25

26

27

28


                                                     STIPULATION AND [PROPOSED] ORDER RE:
                                                     MOTION TO DISMISS BRIEFING SCHEDULE
        Case 3:18-cv-07548-EDL Document 26 Filed 02/14/19 Page 2 of 4



 1          WHEREAS, on or about December 14, 2018, Plaintiff filed a Complaint (“Complaint”)

 2   against Defendant in the above-captioned action; and

 3          WHEREAS, Plaintiff granted a 28-day extension of time for Defendant to respond to the

 4   Complaint; and

 5          WHEREAS, on or about February 5, 2019, Defendant filed a Motion to Dismiss

 6   addressing certain claims; and

 7          WHEREAS, on or about February 5, 2019, this Court scheduled a hearing on Defendant’s

 8   Motion to Dismiss for April 2, 2019; and

 9          WHEREAS, on or about February 13, 2019, the parties agreed to modify the briefing
10   schedule on the Motion to Dismiss at Plaintiff’s request in order to accommodate counsel for

11   Plaintiff’s previously scheduled partners’ meeting; and

12          WHEREAS, no previous extension of time has been requested on this issue and it will not

13   interfere with any date already set by the Court;

14          NOW THEREFORE, the Parties stipulate, agree, and request that the Court modify the

15   time for Plaintiff to oppose Defendant’s Motion to Dismiss by granting one additional week, and

16   the time for Defendant to reply by granting three additional days as follows:

17          Opposition Due:        February 26, 2019

18          Reply Due:             March 8, 2019

19          Hearing:               April 2, 2019 at 9:00 a.m.
20

21

22

23

24

25

26

27

28


                                                     2      STIPULATION AND [PROPOSED] ORDER RE:
                                                            MOTION TO DISMISS BRIEFING SCHEDULE
        Case 3:18-cv-07548-EDL Document 26 Filed 02/14/19 Page 3 of 4



 1   Dated: February 14, 2019                         ORRICK, HERRINGTON & SUTCLIFFE LLP
 2
                                                      By:                   /s/ Annette L. Hurst
 3                                                                        ANNETTE L. HURST
                                                               Attorney for Plaintiff Williams-Sonoma, Inc.
 4

 5

 6
     Dated: February 14, 2019                            DURIE TANGRI LLP
 7

 8                                                       By:              /s/ Daralyn J. Durie
                                                                         DARALYN J. DURIE
 9
                                                                Attorney for Defendant Amazon.com, Inc.
10

11
                                     CIVIL L.R. 5-1 ATTESTATION
12
            Pursuant to Civil L.R. 5-1(i)(3), regarding signatures, I, Annette L. Hurst, attest that
13
     concurrence in the filing of this document has been obtained by counsel for Defendant
14
     Amazon.com, Inc.
15

16                                                                    /s/ Annette L. Hurst
17                                                                   ANNETTE L. HURST

18

19
20

21

22

23

24

25

26

27

28

                                                     3           STIPULATION & [PROPOSED] ORDER RE
                                                               MOTION TO DISMISS BRIEFING SCHEDULE
        Case 3:18-cv-07548-EDL Document 26 Filed 02/14/19 Page 4 of 4



 1                                       [PROPOSED] ORDER

 2          Based on the stipulation of the signed parties, and good cause appearing, IT IS HEREBY

 3   ORDERED that the Stipulation is approved. Plaintiff’s response to motion to dismiss is due by

 4   February 26, 2019; Defendant’s reply in support of motion to dismiss is due by March 8, 2019;

 5   and hearing on motion to dismiss is scheduled for April 2, 2019 at 9:00 a.m.

 6          IT IS SO ORDERED.

 7

 8   Dated: February ___, 2019
                                                 MAGISTRATE JUDGE ELIZABETH D. LAPORTE
 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

                                                    4       STIPULATION & [PROPOSED] ORDER RE
                                                          MOTION TO DISMISS BRIEFING SCHEDULE
